DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Receipt is acknowledged of applicant's amendment filed July 30th 2020. Claims 1-13 are pending and an action on the merits is as follows. 

Election/Restrictions
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In regard to claim 2, the limitation “a white image is displayed as a left-eye image of the display panel while a white image is displayed as a right-eye image of the display panel, and the first voltage is applied to at least one of the divided electrode layers located at the end of the light shielding part such that a relative depth of a valley in a luminance distribution of the display device is less than or equal to 5%” is incompatible with parent claim 1. The claimed light shielding portion of claim 1 precludes displaying a white image as claimed in claim 2. One of ordinary skill in the art would not be enabled to produce white images with left and right pixels while the parallax barrier forms a light shielding part, which effectively blocks light to at least one eye.

In regard to claim 9, the limitation “a white image is displayed as a left-eye image of the display panel while a white image is displayed as a right-eye image of the display panel, and the first voltage is applied to at least one of the divided electrode layers located at the end of the light shielding part such that a relative depth of a valley in a 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 23-26, the limitation: 
“and a first voltage applied to at least one of the divided electrode layers located at an end of the light shielding part is lower than a second voltage applied to at least one of the divided electrode layers located at a position within the light shielding part except for the end of the light shielding part” 
is indefinite as it fails to particularly point out where the first and second voltages are applied. Specifically, the placement of the phrase “within the light shielding part” in th 2020 page 8 all support both the first and second voltage being applied within the light shielding part.
For the purpose of examination, the limitation is interpreted as 
--either a first voltage or a second voltage is applied to each of the divided electrode layers of the light shielding part, 
wherein the first voltage is applied to at least one of the divided electrode layers located at an end of the light shielding part,
wherein the second voltage is applied to at least one of the divided electrode layers located at a position except for the end of the light shielding part, and 
the first voltage is lower than the second voltage--.
In regard to claim 3, lines 2-6, the limitation: 
“a black image is displayed as a left-eye image of the display panel while a white image is displayed as a right-eye image of the display panel, or the white image is displayed as the left-eye image of the display panel while the black image is displayed as the right-eye image of the display panel, and the second voltage is applied to at least one of the divided electrode layers located at the position within the light shielding part except for the end of the light shielding part such that a ratio of an oblique 3D crosstalk is less than or equal to 10%” 

For the purpose of examination, the limitation is interpreted as 
--a black image is displayed as a left-eye image of the display device while a white image is displayed as a right-eye image of the display device, or the white image is displayed as the left-eye image of the display device while the black image is displayed as the right-eye image of the display device, and the second voltage is applied to at least one of the divided electrode layers located at the position within the light shielding part except for the end of the light shielding part such that a ratio of an oblique 3D crosstalk is less than or equal to 10%--.

In regard to claim 8, lines 24-28, the limitation “a first voltage applied to at least one of the divided electrode layers located at an end of the light shielding part, a second voltage applied to at least one of the divided electrode layers located at a position within the light shielding part except for the end of the light shielding part, and the first voltage is lower than the second voltage” is indefinite as it is misdescriptive of the application as th 2020 page 8 all support both the first and second voltage being applied within the light shielding part.
 For the purpose of examination, the limitation is interpreted as 
--either a first voltage or a second voltage is applied to each of the divided electrode layers of the light shielding part,
wherein the first voltage is applied to at least one of the divided electrode layers located at an end of the light shielding part,
wherein the second voltage is applied to at least one of the divided electrode layers located at a position except for the end of the light shielding part, and 
the first voltage is lower than the second voltage--.

In regard to claim 10, lines 2-11, the limitation: 
“a black image is displayed as a left-eye image of the display panel while a white image is displayed as a right-eye image of the display panel, or the white image is displayed as the left-eye image of the display panel while the black image is displayed as the right-eye image of the display panel, and the second voltage is applied to at least one of the divided electrode layers located at the position within the light shielding part except for the end of the light shielding part such that a ratio of an oblique 3D crosstalk when a black image is displayed as a left-eye image of the display panel while a white image is displayed as a right-eye image of the display panel, or when the white image is displayed as the left-eye image of the display panel while the black image is displayed as the right-eye image of the display panel” 
is indefinite as it fails to particularly point out which pixel elements are being driven to produce the claimed 3D crosstalk results. Specifically, the claim is worded such that it’s unclear if the pixels of the display panel are driven or not. The application specification describes achieving the claimed results by utilizing barrier transmission parts (Fig 56, 721) and barrier light shielding parts (Fig 56, 722) of the parallax barrier (72, page 79 line 22 to page 80 line 11), but is silent as to the driven state of the display panel. Additionally, a light shielding part and a transmission part of the parallax barrier are already claimed in parent claim 8 which would produce a black image and a white image in the display device. Lastly, the language following “10%” is unnecessary as one of those conditions is already required earlier in the claim.
For the purpose of examination, the limitation is interpreted as 
--a black image is displayed as a left-eye image of the display device while a white image is displayed as a right-eye image of the display device, or the white image is displayed as the left-eye image of the display device while the black image is displayed as the right-eye image of the display device, and the second voltage is applied to at least one of the divided electrode layers located at the position within the light shielding part except for the end of the light shielding part such that a ratio of an oblique 3D crosstalk is less than or equal to 10%--.



Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regard to claim 2, the limitation “a white image is displayed as a left-eye image of the display panel while a white image is displayed as a right-eye image of the display panel, and the first voltage is applied to at least one of the divided electrode layers located at the end of the light shielding part such that a relative depth of a valley in a luminance distribution of the display device is less than or equal to 5%” is incompatible with parent claim 1. The claimed light shielding portion of claim 1 precludes displaying a white image as claimed in claim 2.

In regard to claim 9, the limitation “a white image is displayed as a left-eye image of the display panel while a white image is displayed as a right-eye image of the display .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murao et al. (USPG-Pub 2016/0223827; hereafter “Murao”) in view of Lin et al. (USPG-Pub 2015/0054860; hereafter “Lin”).
In regard to claim 1, Murao discloses a display device (Figs 17-23 and 27) comprising: 
a display panel (10, Fig 17) on which a pixel set including at least two pixels (L and R, Fig 17) as one set that display images observed from different directions is 
a parallax barrier (60) that is disposed while overlapping the display panel (10) in planar view (see Fig 17); and 
wherein the parallax barrier (60, Fig 17) includes: 
	a liquid crystal layer (23); and 
	a first electrode layer (including electrodes 611A to 611L corresponding to one BR and one neighboring SL) and a second electrode layer (621COM), which overlap the liquid crystal layer (23) in planar view and are disposed with the liquid crystal layer (23) interposed between the first electrode layer (including electrodes 611A to 611L) and the second electrode layer (621COM),
the parallax barrier (60) is of a normally white type (par 151) in which transmittance of the liquid crystal layer is decreased with increasing voltage applied to the liquid crystal layer (par 106), 
the first electrode layer (including electrodes 611A to 611L) in the parallax barrier (60) is disposed while corresponding to the plurality of pixels (L and R) in the display panel (10, see Figs 17), 
the first electrode layer (including electrodes 611A to 611L) includes 2N divided electrode layers divided from each other in a unit region (area labeled φ includes 12 electrodes labeled 611A to 611L, Fig 17) corresponding to the one pixel set (made up of L and R, see Fig 17), wherein N is an integer greater than zero (N = 6 in this case),
a transmission part (SL, Fig 19) is formed by applying voltage to consecutive N divided electrode layers (electrodes 611D to 611I in Fig 19) of the 2N divided electrodes, 
BR, Fig 19) is formed by applying voltage (par 163) to N divided electrode layers continuously extended from a divided electrode layer that is adjacent to the transmission part (electrodes 611J to 611C in Fig 19), and 
either a first voltage or a second voltage is applied to each of the divided electrode layers of the light shielding part (BR, see Figs 19 and 20B),
wherein the first voltage (Fig 20B, V0+Va applied to electrodes 611C and 611J in Fig 19) is applied to at least one of the divided electrode layers located at an end of the light shielding part,
wherein the second voltage (Fig 20B, V0+Va applied to electrodes 611B, 611A, 611L, and 611K in Fig 19) is applied to at least one of the divided electrode layers located at a position except for the end of the light shielding part.
Murao does not disclose a backlight that is disposed while overlapping the display panel in planar view, 
the transmission part is formed by applying voltage at which the transmittance of the liquid crystal layer becomes greater than or equal to 90% to the consecutive N divided electrode layers, 
the light shielding part is formed by applying voltage at which the transmittance of the liquid crystal layer becomes less than or equal to 10% to the N divided electrode layers continuously extended from the divided electrode layer adjacent to the transmission part; and
the first voltage is lower than the second voltage.
However, Murao teaches that a backlight should be used with display devices in order for the parallax barrier and display panel to function (par 78).

Lin teaches a display device (Figs 2A-3) which utilizes a parallax barrier wherein
either a first voltage (3V) or a second voltage (5V) is applied to each of a divided electrode layer (C3-C8) of a light shielding part, 
wherein the first voltage (3V, Fig 3) is applied to at least one of the divided electrode layers (C3 and C8) located at an end of the light shielding part (206, Fig 3),
wherein the second voltage (5V, Fig 3) is applied to at least one of the divided electrode layers (C4-C7) located at a position except for the end of the light shielding part (202, Fig 3), and 
the first voltage is lower than the second voltage (3V < 5V).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first voltage of Murao to be lower than the second voltage as taught by Lin for the purpose of improving the problem of non-uniform luminance at different visual angles in the stereoscopic display (Lin par 34).
While Murao as modified doesn’t disclose that the transparent part being driven such that the transmittance of the liquid crystal layer becomes greater than or equal to 90%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light transmission part to be capable of being 
While Murao as modified doesn’t disclose that the light shielding part is formed by applying voltage at which the transmittance of the liquid crystal layer becomes less than or equal to 10%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light shielding part to be capable of being driven such that the transmittance of the liquid crystal layer becomes less than or equal to 10% and to drive it accordingly during use, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
It is noted that the following limitations are functional in nature:
“a transmission part is formed by applying voltage at which the transmittance of the liquid crystal layer becomes greater than or equal to 90% to the consecutive N divided electrode layers, 
a light shielding part is formed by applying voltage at which the transmittance of the liquid crystal layer becomes less than or equal to 10% to the N divided electrode layers continuously extended from the divided electrode layer adjacent to the transmission part, and 

Such functional limitations are only given patentable weight insofar as they imparts a structural limitation. In this case, Murao either disclosed said functional limitations or the limitations were found to be obvious, therefore the structural requirements are met.

In regard to claim 3, the limitation, “a black image is displayed as a left-eye image of the display device while a white image is displayed as a right-eye image of the display device, or the white image is displayed as the left-eye image of the display device while the black image is displayed as the right-eye image of the display device, and the second voltage is applied to at least one of the divided electrode layers located at the position within the light shielding part except for the end of the light shielding part such that a ratio of an oblique 3D crosstalk is less than or equal to 10%” is functional in nature. Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. In this case, Murao discloses the limitations (pars 175 and 191, Fig 27), therefore the structural limitations are met.

In regard to claim 4, Murao does not disclose that the oblique direction falls within a range of 30 degrees on the right and left.


In regard to claim 8, Murao discloses a display device driving method for driving a display device (Figs 17-23 and 27) including: 
a display panel (10, Fig 17) on which a pixel set including at least two pixels (L and R, Fig 17) as one set that display images observed from different directions is disposed (par 89); 
a parallax barrier (60) that is disposed while overlapping the display panel (10) in planar view (see Fig 17); and 
wherein the parallax barrier (60, Fig 17) includes: 
	a liquid crystal layer (23); and 
	a first electrode layer (including electrodes 611A to 611L corresponding to one BR and one neighboring SL) and a second electrode layer (621COM), which overlap the liquid crystal layer (23) in planar view and are disposed with the liquid crystal layer (23) interposed between the first electrode layer (including electrodes 611A to 611L) and the second electrode layer (621COM),
60) is of a normally white type (par 151) in which transmittance of the liquid crystal layer is decreased with increasing voltage applied to the liquid crystal layer (par 106), 
the first electrode layer (including electrodes 611A to 611L) in the parallax barrier (60) is disposed while corresponding to the plurality of pixels (L and R) in the display panel (10, see Figs 17), 
the first electrode layer (including electrodes 611A to 611L) includes 2N divided electrode layers divided from each other in a unit region (area labeled φ includes 12 electrodes labeled 611A to 611L, Fig 17) corresponding to the one pixel set (made up of L and R, see Fig 17), wherein N is an integer greater than 0 (N = 6 in this case),
a transmission part (SL, Fig 19) is formed by applying voltage to the consecutive N divided electrode layers (electrodes 611D to 611I in Fig 19), 
a light shielding part (BR, Fig 19) is formed by applying voltage (par 163) to N divided electrode layers continuously extended from a divided electrode layer that is adjacent to the transmission part (electrodes 611J to 611C in Fig 19), and 
either a first voltage or a second voltage is applied to each of the divided electrode layers of the light shielding part (BR, see Figs 19 and 20B),
wherein the first voltage (Fig 20B, V0+Va applied to electrodes 611C and 611J in Fig 19) is applied to at least one of the divided electrode layers located at an end of the light shielding part,
wherein the second voltage (Fig 20B, V0+Va applied to electrodes 611B, 611A, 611L, and 611K in Fig 19) is applied to at least one of the divided electrode layers located at a position except for the end of the light shielding part.

the transmission part is formed by applying voltage at which the transmittance of the liquid crystal layer becomes greater than or equal to 90% to the consecutive N divided electrode layers, 
the light shielding part is formed by applying voltage at which the transmittance of the liquid crystal layer becomes less than or equal to 10% to the N divided electrode layers continuously extended from the divided electrode layer adjacent to the transmission part; and
the first voltage is lower than the second voltage.
However, Murao teaches that a backlight should be used with display devices in order for the parallax barrier and display panel to function (par 78).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murao such that a backlight is disposed overlapping the display panel in planar view for the purpose of producing a display device capable of projecting an image at a user regardless of the brightness of the surrounding environment.
Lin teaches a display device (Figs 2A-3) which utilizes a parallax barrier wherein
either a first voltage (3V) or a second voltage (5V) is applied to each of a divided electrode layer (C3-C8) of a light shielding part, 
wherein the first voltage (3V, Fig 3) is applied to at least one of the divided electrode layers (C3 and C8) located at an end of the light shielding part (206, Fig 3),
C4-C7) located at a position except for the end of the light shielding part (202, Fig 3), and 
the first voltage is lower than the second voltage (3V < 5V).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first voltage of Murao to be lower than the second voltage as taught by Lin for the purpose of improving the problem of non-uniform luminance at different visual angles in the stereoscopic display (Lin par 34).
While Murao doesn’t disclose that the transparent part being driven such that the transmittance of the liquid crystal layer becomes greater than or equal to 90%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light transmission part to be capable of being driven such that the transmittance of the liquid crystal layer becomes greater than or equal to 90% and to drive it accordingly during use, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
While Murao doesn’t disclose that the light shielding part is formed by applying voltage at which the transmittance of the liquid crystal layer becomes less than or equal to 10%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light shielding part to be capable of being driven such that the transmittance of the liquid crystal layer becomes less than or equal to 10% and to drive it accordingly during use, since it has been held that where the 

In regard to claim 10, the limitation, “a black image is displayed as a left-eye image of the display device while a white image is displayed as a right-eye image of the display device, or the white image is displayed as the left-eye image of the display device while the black image is displayed as the right-eye image of the display device, and the second voltage is applied to at least one of the divided electrode layers located at the position within the light shielding part except for the end of the light shielding part such that a ratio of an oblique 3D crosstalk is less than or equal to 10%” is functional in nature. Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. In this case, Murao discloses the limitations (pars 175 and 191, Fig 27), therefore the structural limitations are met.

In regard to claim 11, Murao does not disclose that the oblique direction falls within a range of 30 degrees on the right and left.
However, Murao discloses that the oblique direction is greater than 0 degrees on the right and left (par 175). Further, it would have been obvious for the testing of Murao to have the oblique direction fall within a range of 30 degrees on the right and left as this is a reasonable angle to view a display and is therefore an important range to test, and since it has been held that where the general conditions of a claim are disclosed in the 

In regard to claim 12, Murao discloses that the first voltage and the second voltage are each different from a voltage applied to the transmission part (as taught by Lin Fig 3 and Murao Fig 20B).

In regard to claim 13, Murao discloses that the first voltage and the second voltage are each different from a voltage applied to the transmission part (as taught by Lin Fig 3 and Murao Fig 20B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murao (USPG-Pub 2016/0223827) and Lin (USPG-Pub 2015/0054860) as applied to claim 1 above, and further in view of Hoshino et al. (USPG-Pub 2013/0176619; hereafter “Hoshino”).
In regard to claim 7, Murao does not disclose that the parallax barrier is arranged so as to be sandwiched between the display panel and the backlight.
Hoshino teaches a display device (Fig 1) including a parallax barrier (130) arranged so as to be sandwiched between a display panel (10) and a backlight (20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murao such that the parallax barrier is sandwiched between the display panel and the backlight as taught by Hoshino as it is a well-known configuration in the art, and since it has been held that rearranging .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to non-elected claims 5 and 6, each of the species listed in the restriction requirement of March 23rd 2020 include significant differences which are independent or distinct. In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). While applicant points to a part of the specification which states different features of embodiments can be readily combined, this does not grant the ability to claim combinations of embodiments that were not previously disclosed in the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK D TEETS whose telephone number is (571)270-7641.  The examiner can normally be reached on Monday and Tuesday, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK D TEETS/               Examiner, Art Unit 2871         

/JESSICA M MERLIN/           Primary Examiner, Art Unit 2871